

115 HR 2216 IH: To provide that certain project works on the St. Croix River, Maine, are not required to be licensed by the Federal Energy Regulatory Commission.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2216IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Poliquin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that certain project works on the St. Croix River, Maine, are not required to be
			 licensed by the Federal Energy Regulatory Commission.
	
 1.Federal Power Act license not required for certain project works on the St. Croix River, MaineAny project works in existence as of the date of enactment of this Act, or as may later be modified, that are licensed by the Federal Energy Regulatory Commission under Commission Project numbers 2492, 2618, and 2660, as in effect on such date of enactment, shall not be required to be licensed under part I of the Federal Power Act (16 U.S.C. 792 et seq.).
		